                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

RALPH S. RODGERS, JR., ET AL.                        CIVIL ACTION

VERSUS                                               NO. 17-6305

HOPKINS ENTERPRISES OF MISSISSIPPI                   SECTION “R” (3)
LLC, ET AL.


                        ORDER AND REASONS

     This is a negligence action in which plaintiffs Ralph Rodgers and

Heather Rodgers pursue damages from defendants Jarrett Mitchell,

Hopkins Enterprises of Mississippi, LLC, and National Liability and Fire

Insurance Company, for injuries Ralph Rodgers allegedly sustained in a car

accident on March 1, 2016. In anticipation of trial, defendants have objected

to numerous exhibits. 1 The Court rules on these objections as set forth

below.



I.   DEFENDANTS’ OBJECTIONS2

     A.    Plaintiffs’ Exhibit 3 – Certified Medical Records of Van Wormer
           Healthcare Clinic
     Defendants object to this exhibit on the grounds that it constitutes



1     R. Doc. 57; R. Doc. 61.
2     The parties included in their initial pretrial order a number of
objections that they did not ultimately brief. See R. Doc. 35. The Court
hearsay and is cumulative of other evidence. 3

     Mr. Rodgers’s medical records for his treatment at the Van Wormer

Healthcare Clinic are admissible under the business records exception to the

hearsay rule. See Fed. R. Evid. 803(6); Wilson v. Zapata Off-Shore Co., 939

F.2d 260, 272 (5th Cir. 1991) (noting that Rule 803(6) “provides a hearsay

exception for records kept in the course of any regularly conducted business

activity, which would include hospitals” (emphasis in original)). Plaintiffs

have provided alongside this exhibit a certification of authenticity from a

custodian at the Van Wormer Healthcare Clinic, which states that the records

were prepared contemporaneously with Mr. Rodgers’s treatment during the

ordinary course of business. This exhibit therefore meets the requirements

set by Federal Rules of Evidence 803(6) and 902(11), and is admissible. In

addition, many of the statements in the exhibit are also admissible under

Rule 803(4), which excepts from the hearsay rule statements that are made

for purposes of medical diagnosis or treatment.

     The Court also finds that this exhibit is not cumulative of any testimony




presumes that these objections have been resolved by the parties in
accordance with the Court’s Trial Preparation Order. See R. Doc. 48 at 2
(instructing the parties to “meet face-to-face to discuss any objections that
they specified in the pretrial order,” and then “file memoranda on any
unresolved objections to exhibits”).
3     R. Doc. 57 at 1-2.
                                      2
Dr. Van Wormer may offer at trial, because the Court has ruled that Dr. Van

Wormer may not testify as to his medical evaluation or treatment of Mr.

Rodgers, including Mr. Rodgers’s diagnosis or the cause of his injuries. 4

      OVERRULED.

      B.    Plaintiffs’ Exhibits 8 and 9 – Interrogatories, Requests for
            Production, and Requests for Admission
      Defendants object to these exhibits on the grounds that the

information contained therein is irrelevant or otherwise precluded by

Federal Rules of Evidence 403 and 404(b). 5

      Exhibits 8 and 9 contain interrogatories, requests for production, and

requests for admission that plaintiffs served on defendants, as well as

defendants’ responses. Plaintiffs have not shown the relevance of these

exhibits to the substantive disputed issues in the case, and their relevance is

not apparent to the Court.

      SUSTAINED.

      C.    Plaintiffs’ Exhibit 15 – Plaintiffs’ Timeline of Events and
            Treatment
      Defendants object to this exhibit on the ground that it is not the best

evidence of the information contained therein.6



4     R. Doc. 62 at 14-15.
5     R. Doc. 57 at 2-3.
6     Id. at 3-4.
                                      3
      Federal Rule of Evidence 1006 allows admission of a timeline or

summary of events “when (1) the evidence previously admitted is

voluminous, and (2) review by the jury would be inconvenient.” United

States v. Chivers, 488 F. App’x 782, 785 (5th Cir. 2012) (quoting United

States v. Bishop, 264 F.3d 535, 546 (5th Cir. 2001)). The Fifth Circuit has

explained that summaries “are admissible when (1) they are based on

competent evidence already before the jury, (2) the primary evidence used to

construct the charts is available to the other side for comparison so that the

correctness of the summary may be tested, (3) the chart preparer is available

for cross-examination, and (4) the jury is properly instructed concerning use

of the charts.” Id.

      Plaintiffs’ timeline of Mr. Rodgers’s medical treatment is based on the

voluminous medical records that are included as separate exhibits. Jury

review of these entire medical records would be inconvenient. Further,

defendants are in possession of the primary evidence on which the timeline

is based, and at trial defendants may examine the timeline’s preparer or

identify for the jury the alleged incompleteness of the exhibit. The Court will

also, at the appropriate time, provide the jury with an instruction concerning

their use of the timeline. This exhibit is therefore admissible under Federal

Rule of Evidence 1006.


                                      4
      OVERRULED.

      D.    Plaintiffs’ Exhibits    18    –     Vehicle   Total   Loss   Damage
            Documentation
      Defendants object to this evidence on the grounds that it constitutes

inadmissible hearsay, is not properly authenticated, and is not relevant. 7

      Plaintiffs’ documentation from their car repair servicer appears likely

to fall under the business records exception to the hearsay rule, provided

plaintiffs offer the proper evidentiary foundation. See Fed. R. Evid. 803(6).

The exhibit is relevant because the damage to Mr. Rodgers’s car could speak

to the force of the automobile collision, and thus the degree of Mr. Rodgers’s

injuries.   Accordingly, this objection is OVERRULED, pending proper

authentication and foundation at trial.

      E.    Plaintiffs’ Demonstrative Exhibits – Pictures

      Defendants object to two pages of plaintiffs’ demonstrative exhibits,

which contain pictorial representations of the surgical procedures Mr.

Rodgers underwent, on the grounds that the probative value of the pictures

is outweighed by their prejudicial effect. 8 See Fed. R. Evid. 403. Allowing

the use of pictures as “pedagogical devices” to aid a party’s case is “within the

bounds of the trial court’s discretion to control the presentation of evidence



7     Id. at 4.
8     R. Doc. 61 at 1-2; R. Doc. 61-1 at 2-3.
                                       5
under [Federal Rule of Evidence] 611(a).” United States v. Harms, 442 F.3d

367, 375 (5th Cir. 2006). But such demonstrative exhibits “are not admitted

into evidence and should not go to the jury room absent consent of the

parties.” Id.

      The Court finds that the probative value of these pictures outweighs

any prejudicial effect they may have, and the pictures may be used as

demonstrative exhibits to aid the jury in understanding Mr. Rodgers’s

surgical procedures. At trial the Court will instruct the jury that these

pictures are not to be considered as evidence, and the pictures will not be

allowed in the jury room absent defendants’ consent.

      OVERRULED.

      F.    Plaintiffs’ Demonstrative Exhibits – Videos

      Defendants also object to plaintiffs’ video exhibits depicting the

surgical procedures, on the ground that these videos were untimely disclosed

because plaintiffs had not yet furnished them when defendants filed their

objections.9 Plaintiffs were required under the Court’s Trial Preparation

Order to disclose the contents of their exhibits prior to the date on which

defendants filed their objections.10       Trial was continued shortly after




9     R. Doc. 61 at 2-3.
10    R. Doc. 48 at 2.
                                       6
defendants filed their objections. If plaintiffs furnished the videos at any

time before the previous trial date, there would be no prejudice to defendants

for the untimely disclosure. If plaintiffs have still not the furnished videos,

defendants may renew their objection to these exhibits at trial.



II.   CONCLUSION

      The Court rules on defendants’ objections as indicated above.



         New Orleans, Louisiana, this ___
                                      5th day of December, 2018.



            ____________________________________
                        SARAH S. VANCE
                 UNITED STATES DISTRICT JUDGE




                                      7
